COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS
                                          §

 El Paso Healthcare System, Ltd. and Sun       §               No. 08-14-00252-CV
 Towers/Vista Hills both d/b/a Las Palmas
 Medical Center,                               §                 Appeal from the

                      Appellants,              §            County Court at Law No. 3

 v.                                            §             of El Paso County, Texas

 Bernadine Green,                              §             (TC# 2012-DCV06063)

                       Appellee.               §

                                              §
                                            ORDER

       The Court GRANTS the Appellee’s third motion for extension of time within which to

file the brief until January 9, 2015. NO FURTHER MOTIONS FOR EXTENSION OF TIME

TO FILE THE APPELLEE’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. Francisco X. Dominguez, the Appellee’s attorney,

prepare the Appellee’s brief and forward the same to this Court on or before January 9, 2015.

       IT IS SO ORDERED this 22nd day of December, 2014.

                                                    PER CURIAM

Before McClure, C.J., Rodriguez and Hughes, JJ.